—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment as a security officer without good cause. The record establishes that claimant quit her employment after being contacted at home by her supervisor about leaving her post before the end of her shift and informed that she could be suspended for such conduct. Claimant contended that she felt harassed by the various notes from her supervisor indicating that her job performance needed improvement. An inability to get along with a supervisor who is perceived as being unduly critical has been found not to constitute good cause for leaving employment (see, Matter of Ikoli [Commissioner of Labor], 249 AD2d 673; Matter of Ritchie [Sweeney], 243 AD2d 810). To the extent that claimant asserts that she was under a lot of stress due to her medical condition and the serious illness of a family member, she admitted that she was not advised by a doctor to leave her employment (see, Matter of Krinsky [Sweeney], 238 AD2d 659). We, accordingly, find no reason to disturb the Board’s decision.
Her cure, J. P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.